Richardson, J.
(after stating the case), delivered the opinion of the court.
The appellant assigns as error the rendering of any decree against him, and the refusal of the court below to dismiss the complainant’s bill.
Without rehearsing and discussing the evidence upon those questions, it is sufficient to state that the record discloses that there was a complete failure to prove any inadequacy of consideration, or any undue influence exercised by the appellant, or any fraud perpetrated upon Joseph G. Rutledge, whereby he was led into signing his sister’s bonds as her surety, or into executing the trust deed, or in entering into the contract of bargain and sale of the said tract of land to the appellant, or in executing any conveyance thereof to Mrs. Miller or to any of the defendants. On the other hand, the evidence shows that Mrs. Craig and Joseph G. Rutledge were residing together, and that the mares, wagon and harness were purchased at a *867fair price, to be used, and that they were used in cultivating his land and making a subsistence thereon for him as well as for her and her family; that she was the only one of his relatives who had aided and shown kindness to him from the death of his mother up to the bringing of this suit; and that he himself exercised ownership over, and claimed as his own, the said personal property bought of the appellant. Moreover, the evidence also establishes that he was not a person that was easily influenced by others.
The case, then, turns upon the weight of the evidence as to whether Joseph G. Rutledge was incompetent to contract when, in 1874, he executed the trust deed, and when, in 1881, he made the contract for the sale of the land, and in pursuance thereof conveyed it to Mrs. Miller.
The legal presumption is that all men are sane; and the burden of proof is on him who alleges unsoundness of mind in -any individual. Wharton and Stillé’s Med. Juris, sec. 246, and cases cited. Legal competency to act is the possession of mental capacity sufficient to transact one’s business with intelligence, and an intelligent understanding of what he is doing. Ib. sec. 2.
And it is laid down in Minor’s Ins., p. 572, on the authority of repeated decisions of this court, that: “Mere weakness of the understanding is no objection to a man’s disposing of his own estate. Courts cannot measure people’s capacities, nor examine into the wisdom and prudence of their property dispositions. If a man be legally compos mentis, be he wise or unwise, he is the disposer of his own property, and his will stands as a reason for his actions. The test of legal capacity is said to be that the party is capable of recollecting the property he is about to dispose of, the manner of distributing it, and the objects of his bounty. But, of course, the particular act' must be attended with the consent of his will and understanding.” *868Greer v. Greers, 9 Gratt. 332-3; Samuel v. Marshall, 3 Leigh, 567; Beverly v. Walden, 20 Gratt. 147. This extract is literally more appropriate to wills than to contracts. But the rule is the same as respects both.
Now, it is on all hands conceded that Joseph G. Rutledge is. a person of weak intellect, of delicate physical condition, and of indolent habits. But the preponderance of evidence establishes clearly the fact that he is not of unsound mind, but is capable of managing his own affairs. Such is the direct and unequivocal, as well as trustworthy testimony of those who have had the most to do with him, of those who have had business transactions with him, and of those who have, for years, lived in the same house with him and observed him closely. Such is the testimony of the Hendersons who hired him frequently as a work-hand on their farms, and of whom he collected his wages; of Luster, and Wilson, and Evans, Boon and Burdett, who sold him goods at Blacksburg and Salem; of his sister, Mrs. Craig; of his brother-in-law, Woodward, who testified that Rutledge acted as caterer and agent at v his hotel for a year, “and performed his duties as satisfactorily as any illiterate man could;” of George G. Junkin, Esq., with whom, as attorney at law, Rutledge consulted about the execution of this trust deed, and whom Rutledge employed to have his committee, G. D. Thomas, removed, and who testified that he made the motion, and that the court so ordered, but that pending the motion .the committee, Thomas, resigned. So also of D. B. Strouse, Esq., who, as attorney at law, assisted Rutledge in making the sale of the land to the appellant, and who testified that in that transaction Rutledge used ordinary intelligence and judgment in the protection of his interests in the sale, “ which he seemed to understand as fully as any one could have done.” So, too, Judge Palmer, of Salem, who held the county court of said county, where the sheriff, Fagg, without *869notice to any one, was appointed committee, and who testified ■that' “ he hesitated to make the appointment, because he knew Rutledge as a citizen of Salem, and had not observed that he was a proper subject for a committee,” and that he knew that ■“Rutledge voted in Salem.”
Charles A. Ronald, Esq., who, as counsel for Joshua B. Rutledge, the trustee of Joseph G. Rutledge, had resisted the attempt to have the committee, Thomas, removed, testified that he afterwards had an interview with Joseph G. Rutledge, and name to the conclusion that he was competent to attend to his own business, and such was his opinion at the time of deposing. To the same effect is the evidence of many others who had dealings and familiar intercourse with Joseph G. Rutledge. To all which, add the fact which appears in evidence, that during this period of ten years, in which he had no committee, and in which the transactions complained of occurred, Joseph G. Rutledge, was actually sued in his own proper person, and debts collected of him in the usual course of law.
To this overwhelming array of facts and circumstances the appellee opposes, first, the fact that a committee was appointed for Joseph G. Rutledge in 1866; and, second, the testimony of a number of witnesses who testify to his mental incapacity, of whom, few, if any, had had such opportunities for knowing accurately his capacity, and some of those who testified to his incapacity even judged only from his appearance, and the general reputation in the neighborhood as they understood it.
If any inference of continued mental incapacity must be deduced from the adjudication of the county court in 1866, and the appointment then of G. D. Thomas as his committee, such presumption must be regarded as entirely worthless, from the fact that when, in 1871, Joseph G. Rutledge, by his counsel, G. G. Junkin, Esq., moved to revoke the powers of G.' D. Thomas as such committee, pending which motion Mr. Thomas *870came into court and tendered his resignation, which resignation, “ for reasons appearing to the court,” was accepted; the said court did not appoint any successor to Mr. Thomas as such committee, but permitted Joseph G. Rutledge to resume the custody and control of his own property from that time until November, 1881. It was during this long period of freedom from the control of the court, in which Joseph G. Rutledge enjoyed without restraint all the rights of a citizen, that the transactions assailed in this suit were had. Who, then, was the real mover—the prime promoter of this strife? It was not the sheriff, Fagg, the mere nominal plaintiff, who appears on the record to have been “ appointed committee for Joseph G. Rutledge, a lunatic.” On the contrary, the evidence clearly points to the fact that it was this same Joshua B. Rutledge, the brother, who had, in 1871, resisted the discharge of Joseph G. Rutledge from the control of his committee. He is the real promoter of this contention, and to his cupidity, as prospective heir, all this ill-conceived and unnecessary litigation is due. Yet the witnesses testify that it was not this brother, Joshua, but the sister, Mrs. Craig, alone, who, from the death of their mother, kindly looked after and cared for Joseph G. Rutledge.
Upon a careful examination of all the facts and circumstances as disclosed by the evidence, there is no reason to doubt that there was a clear failure to establish the truth of the complainant’s averment that Joseph G. Rutledge was mentally incapable of executing the said trust deed, and the contract of bargain and sale, and the conveyance of the said land in pursuance thereof, at the several times when the same were respectively executed by him. Nor was any fraud or unfair dealing or anything proved for which the contracts, or either of them, should be invalidated. In fact, the chief point at which the complainant’s counsel appeared to aim in examining, the numerous witnesses, was the “thriftlessness, or failure to accu*871muíate anything,” by Joseph G. Rutledge. As to this, there was unanimity among the witnesses. But it is needless to say that this fact furnishes no test, and by no means establishes the lack of legal competency, however much, in the judgment of the worldly wise, it may smack of a want of worldly wisdom.
In the opinion of the witnesses as to his capacity to manage his own affairs, there is, as already stated, variety and conflict. Yet the evidence should have readily and fully satisfied the mind of the court below that the complainant had utterly failed to make good the case as averred in his bill. Indeed, if the question here was, whether Joseph G. Rutledge was ever a fit subject for a committee, upon the same evidence we could not hesitate to say that he was not, either in 1866 or 1881, or at any intermediate period.
For these reasons; the decree complained of must be reversed with cost to the appellant, and the complainant’s bill and amended bill dismissed, with costs to the defendants in the court below.
Hinton, J., dissented.
Decree reversed.